DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

June 16, 2011

FROM:

Cindy Mann
Director

SUBJECT:

State Option to Enroll Tuberculosis (TB) Infected Individuals into the
Medicaid Program

This Informational Bulletin reminds States about the option that is available to extend Medicaid
eligibility to low-income individuals infected with tuberculosis (TB), with Federal financial
participation. This option was made available by the Omnibus Budget Reconciliation Act of
1993 (OBRA ’93). At the time this provision was enacted, there had been a resurgence of TB
across the country, particularly multi-drug resistant TB.
Although U.S. incidence of both drug susceptible and drug resistant TB has declined since the
1990s, TB remains an important public health concern both in the U.S. and globally. In 2010,
The Centers for Disease Control and Prevention (CDC) reported 11,181 cases of TB disease in
the U.S. The continued concern is that because TB is transmitted through the air, individuals
with untreated TB disease can spread it to others. For every person with TB disease, CDC
estimates that another 10 need to be evaluated because they may have unknowingly contracted
the disease. The good news is that TB is curable with antibiotic treatment. Medicaid coverage
can help ensure that individuals, including those who are not otherwise Medicaid-eligible, can
receive treatment that can help improve their health and limit the spread of the disease.
The CDC provides Federal funding to State and local health departments for TB diagnosis, case
management, contact investigations, surveillance, education, and outreach, but provides very
limited support for TB treatment or prescription drugs. In these tough budgetary times, electing
Medicaid coverage for TB-related services would provide Federal support for States to help
cover the cost of curative and life-saving TB drugs, as well as prevent the further spread of TB
into the community.
The CMS and CDC are encouraging States to consider this coverage opportunity and to work
with their counterparts in public health agencies to achieve the common goal of eliminating TB.
Background
As noted above, OBRA ‘93 gave States the option to extend Medicaid eligibility to low-income
individuals infected with TB who are not otherwise eligible for Medicaid. These TB-infected
individuals must have income and resources which do not exceed the maximum amount of
income and resources for disabled individuals in a mandatory group eligible for Medicaid.

Page 2 – Informational Bulletin
For 2011, the income standard is $1,433 a month for an individual (159 percent of Federal
Poverty Level (FPL)) and $2,107 a month for a couple (234 percent of FPL). The resource
standard is $2,000 for an individual and $3,000 for a couple.
States that elect this option provide certain outpatient services related to the TB infection,
including prescribed drugs; physician, outpatient hospital, rural health center and Federally
qualified health center services; laboratory and X-ray services including services to confirm the
presence of infection; clinic services; targeted case management services; and services designed
to encourage completion of regimens of prescribed drugs, including services to directly observe
the intake of prescribed drugs (also known as Directly Observed Therapy (DOT)), although
room and board costs are excluded. Case management and DOT, as well as other services, can
help promote compliance with treatment regimens. Prevention and early intervention related to
TB treatment can avert much more extensive service needs that might emerge if the disease is
allowed to progress.
The TB coverage option offers States a means to ensure that TB infected individuals obtain
treatment and to reduce the likelihood of transmission. To help States complete a Medicaid State
Plan Amendment (SPA) to elect this option, we have attached instructions and a “pre-print” page
for use in completing the SPA request. Questions regarding the TB option may be directed to
Jerry Zelinger, M.D., Technical Director, Division of Benefits and Coverage at
gerald.zelinger@cms.hhs.gov or (410) 786-5929.
We hope you will find this information helpful.

Attachment 1
Completing the State Plan Amendment Preprint Templates
States electing to enroll TB-infected individuals into the Medicaid program under this option
should complete the attached templates describing the eligibility and coverage parameters under
the Medicaid State plan.
Eligibility
•

Complete the Eligibility preprint Attachment 2.2-A, page 21, item 18. The State should
simply “check the box” to indicate its intent to elect the option.

•

As referenced in item 18 above, also submit Supplement 14 to Attachment 2.6-A, page 1.

Coverage
Note that a State electing to extend eligibility to this TB-infected group must cover the
following TB-related services (i.e., prescribed drugs; physician, outpatient hospital, rural
health center and Federally qualified health center services; laboratory and X-ray services
including services to confirm the presence of infection; and clinic services) to the same extent
as these services, which are identified at section 1905(a) of the Social Security Act are
otherwise covered/available to other categorically needy individuals under the State plan but
only if the service is related to diagnosis, treatment or management of the eligible individual’s
TB. The services described at 1902(z)(2)(E-F) (Targeted Case Management and Directly
Observed Therapy (DOT)), which are designed to encourage patients to complete their drug
regimens, are optional services and can be covered in addition to the services described in
1902(z)(2)(A-D). If the State wants to cover services in E and F they would elect these
service(s) in item 19.a and or 19.b of the coverage preprint.
• On the Coverage preprint Attachment 3.1-A, page 8, item 19.a, the State should indicate
whether targeted case management for TB-infected individuals will be provided/covered.
If provided/covered, the State should also indicate in a narrative attachment to
Attachment 3.1-A (i.e., Supplement 1) whether these services will be covered for just
those TB-infected individuals who are eligible under the State option to enroll TBinfected individuals into the Medicaid program (1902(a)(10)(A)(ii)(XII)) or will more
broadly cover targeted case management services for TB-infected individuals in other
categorically needy groups as well. The State should describe the nature of the targeted
case management services they propose to cover along with any limitations. (Please note
that item 19.a of the preprint refers to targeted case management as a discrete Medicaid
service, and is not necessarily limited to individuals with TB.)
• For item 19.b, Attachment 3.1-A, page 8, the State should indicate whether it will cover
DOT services as described in 1902(z)(2)(F) for TB-infected individuals and include a
narrative that describes the nature of these services. Note that DOT is described more
fully in the latest TB Treatment Guidelines (2003) accessible at this website:
http://www.cdc.gov/mmwr/preview/mmwrhtml/rr5211a1.htm

Attachment 2
Revision:

ATTACHMENT 2.2-A
Page 21
State: ________________________________

Agency

Citation(s)

Groups Covered

B. Optional Groups Other Than the Medically Needy (Continued)
Children who are born after September 30, 1983 and who have
attained 6 years of age but have not attained age 19*
7 years of age; or
8 years of age.
*A mandatory coverage group under OBRA 1990.
1902(a)(10)(A)(ii)
(X) and 1902(m)
(1) and (3) of
The Act

17. Individuals-a.

Who are 65 years of age or older or are disabled, as
determined under section 1614(a)(3) of the Act. Both aged
and disabled individuals are covered under this eligibility
group.

a. Whose income does not exceed the income level (established at
an amount up to 100 percent of the Federal income poverty
level) specified in Supplement 1 to ATTACHMENT 2.6-A
for a family of the same size; and
b.Whose resources do not exceed the maximum amount allowed
under SSI, or under the State's medically needy program as
specified in ATTACHMENT 2.6-A.
1902(a)(10)(A)(ii)
(XII) and 1902(z)
of the Act

TN No:
Supersedes TN No.
Revision:

18.

Individuals not described in section 1902(a)(10)(A)(i) of the Act
who are infected with tuberculosis whose income and resources
do not exceed the maximum amounts described in Supplement
14 to ATTACHMENT 2.6-A.

Approval Date

Effective Date

SUPPLEMENT 14
TO ATTACHMENT 2.6-A
Page 1
STATE PLAN UNDER TITLE XIX OF THE SOCIAL SECURITY ACT
State: _______________________________________

INCOME AND RESOURCE REQUIREMENTS FOR
TUBERCULOSIS (TB) INFECTED INDIVIDUALS

For TB infected individuals under section 1902(z)(1) of the act, the income and resource
eligibility levels are as follows:
1.

Income: The SSI breakeven point for earned income.

2.

Resources: The SSI resource standard.

__________________________________________________________________________
TN No.
Approval Date
Effective Date________
Supersedes TN No.

ATTACHMENT 3.1-A
Page 8

State: ___________________________

AMOUNT, DURATION, AND SCOPE OF MEDICAL AND REMEDIAL CARE
AND SERVICES PROVIDED TO THE CATEGORICALLY NEEDY
________________________________________________________________________
19. Case management services and Tuberculosis related services
a.

Case management services as defined in, and to the group specified in,
Supplement 1 to Attachment 3.1-A (in accordance with section 1905(a)(19) or
section 1915(g) of the Act).
Provided:

b.

With limitations

_____ Not provided.

Special tuberculosis (TB) related services under section 1902(z)(2)(F) of
the Act.
Provided:

With limitations*

_____ Not provided.

